Citation Nr: 1511476	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the recoupment of separation pay in the amount of $22,015.98 by withholding VA disability compensation benefits was proper, to include whether withholdings from VA payments to the Veteran have been properly calculated and applied.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals the transcript of the Veteran's September 2014 Board hearing.


FINDINGS OF FACT

1.  After separation from active duty in January 2010, the Veteran was issued separation pay of $29,354.64.  The net amount received after taxes was $22,015.98.

2.  VA notified the Veteran in October 2010 of its intent to withhold the amount of her post-tax separation pay from her VA disability compensation payments.

3.  From February 2010 to March 2011, $29,354.64 was withheld from the Veteran's disability compensation payments.



CONCLUSION OF LAW

Recoupment of $7,338.66 in excess of $22,015.98 from VA disability compensation benefits to offset separation pay was not proper.  10 U.S.C.A. §§ 1174, 1174a (West 2014), 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination regarding the issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran separated from active duty on January 20, 2010, after approximately 14 years and 5 months of service.  Her DD Form 214 indicates that she was entitled to $28,389.37 in separation pay.  A subsequent letter from the Defense Finance and Accounting Services indicates that the Veteran was to receive separation pay in the gross amount of $29,354.64, with a net, post-tax amount of $22,015.98.  The Veteran asserts that VA has erred by withholding the gross amount of separation pay from her disability compensation benefits instead of the lower, post-tax amount.

In a September 2010 rating decision, mailed in October 2010, the RO granted the Veteran entitlement to service connection for various disabilities, with a combined evaluation of 80 percent.  The accompanying letter stated that the Veteran's separation pay, minus the amount of Federal income tax withheld, would be withheld from her initial compensation benefits payments.

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which provides that a member of the Armed Forces who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, shall not be deprived, by reason of receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  See 38 U.S.C.A. § 1174a(g); see also 38 C.F.R. § 3.700(a)(5); VAOGCPREC 14-92.

The implementing regulation provides that, where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 38 U.S.C.A. § 1174(a) was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i).

In an August 2011 letter to the Veteran, the RO indicated that they would withhold $21,292.03 from her disability compensation payments, based on their calculation of the post-tax amount of her separation pay.  After receiving the letter from the Defense Finance and Accounting Services, the RO issued a supplemental statement of the case in August 2012 stating that the net amount of separation pay to be withheld would be $22,015.98.

In this case, there appears to be no disagreement over the fact that only the Veteran's net, or post-tax, amount of separation pay should be withheld from her VA disability compensation benefits.  38 C.F.R. § 3.700(a)(5)(i).  The error appears to be in the actual application of this rule, as the most recent Compensation and Pension Award information taken from VETSNET in September 2013 shows that her monthly payments of $2,108 were withheld entirely from February 2010 until February 2011, and in March 2011, $1,950.64 was withheld from the monthly payment.  Only in April 2011 did she begin to receive the full amount of her monthly payments.  This totals an amount of $29,354.64 that has been withheld from her disability compensation payments.  This likely clerical error has resulted in the withholding of $7,338.66 over and above the amount of $22,015.98 that should have been withheld from her monthly payments.

In sum, the Board finds that the recoupment of separation pay in the amount of $22,015.98 by withholding VA disability compensation benefits was proper, but the actual withholdings from VA payments to the Veteran have not been properly calculated and applied, and $7,338.66 has been withheld in error.


ORDER

Restoration of $7,338.66 in VA disability compensation that was withheld to offset receipt of separation pay is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


